DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined
 "historical data" as data used for future operations at the same or other locations in paragraph [0018]
"field data" as data used for current operations in paragraph [0018]
"calibration data" as data collected from the sensors during calibrations performed in a laboratory setting [0018]
"ground truth" per its traditional connotation in the field of machine learning, as the information provided by direct observation [0018]

Claim Objections
Claim 16 is objected to because of the following informalities:  “the collected field test data” should be – the collected field data.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the model”. There is no antecedent basis for this limitation. Does applicant mean the modeled drift thresholds as in claim 1? The dynamic model of claim 19? Something different? For purposes of examiner will consider the model to refer to the modeled drift thresholds from claim 1. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the recalibration data”. There is no antecedent basis for this limitation.  It is unclear if applicant is referring to the field data of claim 1, the calibration data of claim 2 or something else. Therefore, claim 15 is indefinite.  For purposes of examination, examiner will interpret any data used to update a model as recalibration data.
Claim 17  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “the calibration data”. There is no antecedent basis for this limitation.  It is unclear if applicant is referring to the input field data of claim 19, the laboratory calibration data of claim 19, or something else. Therefore, claim 20 is indefinite.  For purposes of examination, examiner will interpret any data used to update a model as calibration data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Indo et al., US 2016/0178435 (hereinafter Indo).
Regarding claim 1, Indo teaches a) modeling drift thresholds for one or more wellbore sensors ( e.g. “determining whether the estimated impact of the baseline drift on the prospective measurement of the fluid property is greater than a desired threshold (i.e. the modeled drift threshold) “, see paragraph [0005], see also Fig. 11 which shows two confidence intervals which function as drift thresholds, see also paragraph [0068]); 
b) collecting field data from the one or more wellbore sensors (e.g. “quantifying baseline drift (i.e. collected field data) of an optical spectrometer”, see paragraph [0005], see also “observation” in fig. 11); 
c) comparing the collected field data to the drift thresholds (e.g. “determining whether the estimated impact of the baseline drift (i.e.  on the prospective measurement of the fluid property is greater (i.e. comparing) than a desired threshold (i.e. the modeled drift threshold) “, see paragraph [0005] and paragraph [0053] “directly or indirectly comparing the estimated impact (i.e. the shift in the collected field data) to a threshold level (block 186) (the threshold level represent the acceptable measurement drift), which could include determining whether an impacted answer product would still fall within desired criteria (e.g., an acceptable error range)“); 
and d) recalibrating the one or more wellbore sensors if the collected field data exceeds the drift thresholds (e.g. “If, on the other hand, one or more of the impacted answer products would fall outside (i.e. exceed) the desired criteria (i.e. drift threshold), diagnosing the spectrometer could include recommending servicing before returning the spectrometer to operation and the spectrometer could then be serviced (block 190). 
Regarding claim 5, Indo teaches the limitations of claim 1. Indo further teaches wherein the one or more wellbore sensors are conveyed as part of a wellbore tool (e.g. paragraph [0026, “] The present disclosure relates to diagnosis of optical spectrometers (wellbore sensor), such as those used in some downhole tools (i.e. part of wellbore tool)“).  
Regarding claim 7, Indo teaches the limitations of claim 1. Indo further teaches wherein the wellbore tool is a testing, wireline, or drilling tool (e.g. paragraph [0010] and Fig. 1 and 2).
Regarding claim 8, Indo teaches the limitations of claim 1. Indo further teaches wherein the field data comprises data based on job environment13 IS 18.0058-US-NP and health conditions (e.g. “Other sensors 106 can be provided in the fluid sampling tool 62 (e.g., as part of the probe module 70 or the fluid analysis module 72) to take additional measurements related to the sampled fluid. In various embodiments, these additional measurements could include pressure and temperature, density, viscosity, electrical resistivity, saturation pressure, and fluorescence, to name several examples. Other characteristics, such as gas-oil ratio (GOR), can also be determined using the measurements “, see paragraph [0038], examiner notes that pressure and temperature are field data based on job environment and that health conditions).  
Regarding claim 9, Indo teaches the limitations of claim 1. Indo further teaches wherein the field data comprises operational measurements (e.g. “The optical density of 
Regarding claim 10 and 11, Indo teaches the limitations of claim 1. Indo further teaches that the sensors can be provided to take additional measurements (i.e. field data) such as pressure and temperature (e.g. see paragraph [0038]).
Regarding claim 12, Indo teaches the limitations of claim 1. Indo further teaches processing the field data collected from the one or more wellbore sensors for comparison to the drift thresholds of the model (e.g. Fig. 11 is a graph of the field data (i.e. operational data) being compared to confidence interval (i.e. drift thresholds). Graphing is considered processing). 
Regarding claim 13, Indo teaches the limitations of claim 1. Indo further teaches providing an alert if the collected field data exceeds the drift thresholds (e.g. “If the impact from the optical drift (i.e. collected field data) itself falls outside the desired criteria (i.e. drift threshold, examiner notes that “falls outside” encompasses exceeding), or if there is insufficient time for additional flushing, an indication that servicing should be performed (block 224) can be given to an operator. The servicing could include one or more of disassembly and physical cleaning of the optical windows, recalibration at the wellsite, or recalibration at a maintenance location away from the wellsite. Indications to the user about the condition of the spectrometer and whether the spectrometer should be serviced (i.e. alert) or is ready for further use can be provided in any suitable manner, such as through visual indications (via a display or indicator light) “, see paragraph [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indo in view of Behr et al., WO 2014/152975 (hereinafter Behr).
Indo teaches the limitations of claim 5. Indo does not explicitly teach wherein the wellbore tool is a quartz gauge.  
Behr teaches wherein the wellbore tool is a quartz gauge (e.g. see Fig. 2 items 41, 35, 43).
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Behr into Indo for the purpose of measuring pressures and temperatures downhole. Therefore the reliability of the system is greatly increased.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indo.
Regarding claim 14, Indo teaches the limitations of claim 13. Although Indo does not explicitly teaches wherein the alert is an automatic email, Indo teaches that indications to the user about the condition of the spectrometer and whether the spectrometer should be serviced (i.e. alert) or is ready for further use can be provided in any suitable manner, such as through visual indications (via a display or indicator light) (see paragraph [0076]). 
. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art alone or in combination fails to teach creating a dynamic model defining drift thresholds for one or more wellbore sensors, the dynamic model created by combining field data collected by the one or more wellbore sensors and laboratory calibration data for the one or more wellbore sensors and updating the dynamic model with the input field data.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youssef et al., US 2019/0129063 – teaches a model is generated utilizing a machine learning operation for a wellbore sensor (paragraph [0021])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862